DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1 – 20 are cancelled.  Claims 21 and 32 are currently amended. Claims 21 - 31, and 33 - 40 were previously presented.  Claims 21 - 31 and 33 - 40 are allowed.
Allowable Subject Matter
3.	Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail...." Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as amended and/ or recited; for example, “receiving, by the software server, from the remote device, an initialization state of the software product on the remote device after providing the software product to the remote device, the initialization state indicating a state of the software product operating on the remote device using a specific hardware component of the remote device, the initialization state comprising compatibility information indicating one of:  fully compatible based on the remote device being capable of operating the software product after providing the software product to the remote device and after receiving the initialization state comprising compatibility information2Attorney Docket No. 43396-US-PA T 4214-74900indicating one of fully compatible, incompatible, or partially compatible, a billing status of a user account associated with the remote device by an amount based on the initialization state of the software product received from the remote device” and “wherein updating the billing status comprises debiting, from the user account, a purchase amount of the software product based on the compatibility information indicating partially compatible, wherein the remote device is capable of operating the software product using at least one of the specific hardware component or a software component”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3699   

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685